           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 1 of 20



     CHARLES A. BONNER, ESQ. SB# 85413
 1
     A. CABRAL BONNER, ESQ. SB# 247528
 2   LAW OFFICES OF BONNER & BONNER
     475 GATE FIVE RD, SUITE 212
 3   SAUSALITO, CA 94965
     TEL: (415) 331-3070
 4
     FAX: (415) 331-2738
 5   cbonner799@aol.com
     cabral@bonnerlaw.com
 6
     ATTORNEYS FOR PLAINTIFFS
 7
 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11
     ALI SALEEM BEY and JOHN                   Case No.: 14-cv-01626-JSC
12   MUHAMMAD BEY,                             PLAINTIFF ALI SALEEM BEY
                                               DECLARATION IN OPPOSITION TO
13               Plaintiffs,
                                               DEFENDANT’S MOTION FOR
14        vs.                                  SUMMARY JUDGMENT
     CITY OF OAKLAND, et al.,
15
                 Defendants                    Hearing Date: JULY 29, 2019
16                                             Time:         10:00 a.m.
                                               Courtroom: F th
17                                             Place:        15 Floor
                                                             450 Golden Gate Ave.
18                                                           San Francisco, CA
19                                             Judge: The Hon. Jacqueline S. Corley
20
21
22
23
24
25
26
27
28


     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY JUDGMENT                                      Case No.: 14-cv-01626-JSC
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 2 of 20




 1   I, Ali Saleem Bey declare as follows:
 2   1.     I am a citizen of the United States and I am a Plaintiff in this action, along with John
 3   Muhammad Bey.
 4   2.     I have personal knowledge of the matters stated herein and would testify to the same if
 5   called to do so in a court of law, except as to those matters stated upon information and belief,
 6   and as to those matters, I am informed and believe them to be true and correct to the best of my
 7   knowledge.
 8   3.     Co-Plaintiff John Muhammad Bey and I are businessmen, family men and community
 9   leaders in the Oakland Black and Muslim community. We prayed and fellowshipped every
10   Sunday with other Muslims and persons from all walks of life at 5832 San Pablo Ave. in the
11   Golden Gate District of Oakland Ca. Neither John nor I have a criminal record nor have we ever
12   engaged in “terrorist” activities. Both John and I volunteer, giving back in the Community school
13   and mentoring young black men most at risk. Politically, we were known and respected
14   throughout Alameda County and the Bay Area by representative politicians at all levels,
15   including local, county, state, and federal as positive Black and Muslim community leaders. Our
16   reputations in City Hall in the City of Oakland, has been excellent across multiple
17   Administrations and City Councils. We are members of a community of law abiding persons that
18   numbered in the hundreds that included individuals, families with children, and entrepreneurs.
19   For over 36 years our community built and established the Golden Gate District into the Black
20   Muslim equivalency of Oakland’s Chinatown or Fruitvale Districts as they relate to Asian and
21   Latino citizens of Oakland. We are well known vocal advocates of Police reform for the Oakland
22   Police Department (OPD) based upon a history of oppression of communities of color in
23   Oakland.
24   4.     2005 - After Waajid’s murder, John and I continued to conduct our own investigation
25   being highly unsatisfied with the OPD investigation of Waajid’s murder. OPD Investigation
26   didn’t appear to be doing anything or questioning anybody. We began to see a pattern of what
27   appeared to be OPD enabling of crimes by the same people that OPD said they knew murdered
28   Waajid Bey for his business. OPD having done nothing for over a year emboldened Waajid’s

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -1-
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 3 of 20




 1   murderers and on June 17th 2005, the same gunmen associated with the murder of Waajid Bey,
 2   then attempted to murder John Bey, all while under 24 hour OPD surveillance. Again, just like
 3   in Waajid’s murder, OPD claimed no knowledge or evidence tying to crimes against Black
 4   Muslim leaders. Witnesses identified Antar Bey and his younger brother Yusuf Bey 4 as lead
 5   suspect and lead shooter of Plaintiff John Bey [Exhibit 10, Bonner Decl., Police Reports].
 6   5.     2006 - Yusuf Bey 4 [YB4], now being mentored by OPD Longmire (Exhibit 28, Bonner
 7   Decl., Joyner Depo 203:15-204:13), is charged with and jailed for attempted murder in San
 8   Francisco. In jail he meets Andre Brousarde and Antoine Mackey. YB4’s family fraudulently
 9   refinances Waajid’s assets to make bail, his fourth concurrent bail. YB4 then goes on a felony
10   Crime Spree with multiple arrests and “magic” re-bails.
11   6.     October 26th 2006, YB4 based upon zero business experience, fails to make payments on
12   the money stolen out of Waajid Bey’s assets. Signing as the legal CEO/President of Your Black
13   Muslim Bakery [YBMB], and with OPD knowledge, YB4 secretly files a fraudulent federal
14   Bankruptcy on murder victim Waajid Bey’s corporation, Your Black Muslim Bakery, all while
15   under investigation and 24-hour surveillance by OPD.
16   7.     2007 - January 2007, YB4 is arrested with a Tech 9 sub machine gun, for stealing
17   condoms from Walgreens and is released on bail. May 2007, YB4 and his gang kidnap and
18   torture several Black ladies to extort a local drug dealer. Plaintiffs continue to complain to OPD
19   about the “unusual in and out of jail” nature of YB4, and how that and a failure to investigate
20   Waajid and Plaintiff John Bey’s cases continues to pose a danger to Plaintiff Saleem Bey and
21   Black Muslim Plaintiffs and their community. July 8th 2007, Odell Roberson is gunned down by
22   the same shooters and with the same weapon as in Plaintiff John Bey’s 2005 case. July 9th 2007,
23   Plaintiff Saleem Bey meets with Mayor Dellums’ office to bring evidence of OPD misconduct.
24   Mayor’s lawyer advises I go to the Alameda County District Attorney’s office [DA] and the
25   Citizens Police Review Board [CPRB]. July 12th 2007, I notice the DA. That night Michael
26   Wills is gunned down by the same shooters that attempted to kill John Bey and with the same
27   weapon. July 13th 2007, I file IAD 07-0538.
28

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -2-
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 4 of 20




 1   8.     IAD 07-0538 was the July 13th 2007 police Misconduct complaint that I filed based upon
 2   Oakland Mayor Dellums’ office advice, after bringing Defendant evidence of OPD misconduct
 3   connection to Murder and Fraud in the Black Muslim community and specifically the Waajid
 4   high profile murder case, and the Plaintiff John Bey high profile attempted murder case.
 5   Defendant Mayor’s office instructed me to file a criminal complaint with the DA office
 6   regarding OPD misconduct, and a misconduct complaint against OPD with the Citizens Police
 7   Review Board, which I did. On July 12th 2007, [the same day Michael Wills was gunned down]
 8   In the letter Plaintiff John Bey and myself gave to the DA, it clearly states “Sir, Our family has
 9   met numerous times with the Mayor’s office in an effort to forward our 3 plus year investigation
10   into both the unsolved kidnapping and murder of Waajid Bey and the unsolved ambush
11   attempted murder of John M. Bey. The Mayor’s attorney looked at the evidence we presented as
12   it relates to this case and his legal opinion was the District Attorney’s office and the police
13   review board were the proper places to present our evidence. Summary facts narration: Waajid
14   Bey rightful CEO of Your Black Muslim Bakery was murdered February 27th 2004. From that
15   day forward his family has never stopped searching for his Kidnapper killers and will not until
16   justice is served” “We now conclusively have known Murder and concrete Fraud related with the
17   victim’s name on it in four calendar days proximity”. (Exhibit 14, Bonner Decl., Letter to DA)
18   9.     2018 - Discovery now proves that OPD Longmire was having an uninvestigated
19   relationship with Antar Bey, which OPD admittedly knows Antar Bey murdered Waajid Bey for
20   his business. (Exhibit 6, Bonner Decl. Longmire Interview) OPD admits they knew Antar Bey
21   was attacking Plaintiffs as “old guys” against his take over by murder, and based upon OPD
22   witness reports, Antar Bey was named specifically as a lead suspect. (Exhibit 10, Bonner Decl.,
23   Police Reports) “A lead” that IAD Griffin admits was never followed up on. “[E]ach of the
24   [investigative] steps should have been taken…”, before prematurely closing Plaintiff John Bey’s
25   2005 attempted murder case, after only 63 days. (Exhibit 26, Bonner Decl., IAD Report)
26   Closing a case to benefit the criminal that committed the crime, is a State felony and Class 1
27   violation of MOR 370.72, compromising criminal cases. OPD IAD 13-1062 in 2014 confesses to
28

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -3-
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 5 of 20




 1   a less severe MOR 314.39 systemic department wide failure to investigate on the John Bey case,
 2   while IAD failed to investigate the criminal actions of OPD that led to the failure to investigate.
 3   10.    Plaintiff IAD 07-0538 was closed as a service complaint in violation of OPD IAD
 4   investigative procedure Policy, starting Section E Complaint Investigative Procedures for IAD
 5   - Number 3, and outlined in federal consent decree standards in Allen vs. City of Oakland
 6   Settlement Agreement Re: Patterns and Practice Claims Task 5, Number 3 states: “in each
 7   [IAD]complaint investigation OPD shall consider all relevant evidence, including
 8   circumstantial, direct and physical evidence, and make credible determinations”. Factually,
 9   OPD Griffin states the 2007 administrative closure of IAD 07-0538 was proper, SOLELY based
10   upon my 7 written lines on the CPRB lobby intake complaint form, that IAD then labeled my
11   “memorandum”, “There is no Manual Of Rules [MOR] violation stated in the memorandum”.
12   (Exhibit 26, Bonner Decl., IAD Report) This Defendant IAD investigative Policy clearly
13   establishes that, IAD Griffin, approving the closing of my IAD 07-0538 based SOLELY on 7
14   handwritten lines on the lobby complaint intake form, violates all tenants of Defendant’s written
15   policy that IAD investigators, “shall consider all relevant evidence…”           The status of the
16   complained about cases [Waajid Bey and John Bey] is most relevant, to establish whether my
17   complaint about OPD’s mishandling of these cases is a MOR Class 1 [most Serious] or Class II
18   offense. Factually, at the time of the administrative closing of IAD 07-0538, Plaintiff John Bey’s
19   case had been OPD misconduct when closed without investigation [MOR 314.39,370.72] for
20   over 2 years. Section E Number 5 States: “OPD shall resolve each allegation in a complaint
21   using the “preponderance of evidence” standard”. Factually, the preponderance of evidence
22   cannot be found, nor established in my 7 handwritten lines on a lobby intake form, as IAD 13-
23   1062 investigator Griffin gave as reason to close the investigation of IAD 07-0538 which
24   involves then named current employees, and IAD Griffin’s superiors, Chief Whent, Assistant
25   Chief Figueroa, Deputy Chief Downing, and Deputy Chief Outlaw as all involved in concealing
26   MOR misconduct related to Black Muslim cases. IAD Griffin clearly states his reasoning in
27   closing the investigation of IAD 07-0538 for the 3rd time by IAD in 13-1062, “There is no
28   Manual of Rules violation stated in the complaint memorandum”. Again establishing, that IAD

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -4-
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 6 of 20




 1   13-1062 Griffin, again, in a repeating pattern and practice of deliberately diminished services to
 2   Black Muslims, again failed [2004, 2005, 2007, 2011, 2013, 2014, 2015, 2016] to investigate
 3   IAD 07-0538 and, is in violation of OPD IAD investigative Policy Section E numbers 3 and 5.
 4   11.    Factually, IAD Griffin’s admission that he relied solely on the 7 handwritten lines in the
 5   2007 CPRB memorandum, to administratively close my IAD 07-0538 represents “short shrift”
 6   treatment, proving that IAD Griffin short shrifted Plaintiffs’ on re-investigation of IAD 07-0538,
 7   with deliberate indifferent service. IAD Griffin, in admitting to relying solely on the
 8   memorandum, did not, in fact follow OPD policy, by attempting to find “all relevant evidence”.
 9   12.    My 7/12/07 letter to the DA office clearly states that it is OUR FAMILY investigation,
10   meaning, my “very involved investigation” handwritten intake/IAD memorandum statement,
11   was referring to OUR FAMILY investigation, not the sufficiency of OPD’s investigation “On
12   the face of it, this connection is enough to investigate seriously.” “Yet in combination with OUR
13   FAMILY investigation this evidence continues to support our thesis that these are related
14   crimes” and “We know that the following investigations are and have been active in direct
15   relation to this case, OPD 2004- present, Multiple Federal Agencies – FBI, AFT 3/04 –
16   present,”
17   13.    On July 16th 2007, three days after I filed IAD 07-0538, YB4 magically walked out of
18   Solano County court, even though Plaintiffs personally noticed OPD that YB4, wanted on
19   warrants, would be in court. OPD ignored the warrants and failed to arrest the attempted
20   murderer of Plaintiff John Bey. The next day, July 17th 2007, I gave the story of OPD
21   misconduct related to community murders and shootings to Black Journalist Chauncey Bailey,
22   who wrote the story, specifically naming Plaintiffs, Waajid Bey, the illegal Bankruptcy, and
23   OPD aid to YB4. Sometime between 7/17/07 and 8/1/07, OPD changed the date of the arrest of
24   YB4 to 8/3/07, the day after the 8/2/07 murder of Bailey by the same shotgun used against
25   Plaintiff John Bey 2 years earlier, and lied about it to the public (Exhibit 15, Bonner Decl.,
26   CPRB Follow-up)
27   14.    2009 - Defendant City of Oakland contracts Wendell “Pete” France to conduct an
28   independent investigation of OPD Longmire and Joyner’s relationship to YB4 and his crimes.

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -5-
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 7 of 20




 1   Defendant Mayor Dellums also asks the State DOJ to conduct a “parallel” investigation of
 2   OPD’s handling of the Bailey Murder investigation.
 3   15.    In 2009, during the IAD 07-0553 investigation, Alameda County DA Lamiero
 4   [prosecuting Yusuf Bey 4] and investigator, came to my residence and interviewed myself and
 5   my wife. We complained about OPD misconduct and failure to hold Officer Longmire
 6   accountable for aiding Yusuf Bey 4, and holding his OPD supervisors [Ersie Joyner and Chain of
 7   command] accountable for recklessly endangering our lives. DA Lamiero stated that he had
 8   “zero confidence” in OPD and DOJ investigation [IAD 07-0553] of Chauncey Bailey’s murder,
 9   and OPD’s aid to Yusuf Bey 4.
10   16.    Both investigations return sustained finding that OPD Longmire was compromising
11   criminal cases for YB4, a fact establishing, said OPD aid to lead shooting suspect in Plaintiff
12   John Bey’s case, was to the OPD purposefully known and depraved detriment of Black Muslim
13   Plaintiffs. Defendant administration obstructed justice by concealing the extent of OPD racial
14   and religious profiling animus and M-19 MOR policy violations revealed against Black
15   Muslims, from Plaintiffs until 2018 Discovery, nine [9] whole years (Exhibit 6, Bonner Decl.,
16   Longmire DOJ Interview).
17   17.    2011 - A partial release of the DOJ report by Defendant after concealing it for over two
18   (2) years, based upon the discrimination lawsuit filed by OPD Longmire against the city.
19   Plaintiffs found “new” defendant concealed evidence of racial and religious animus, and file
20   another complaint with the OPD IAD. On September 28 2011, after reviewing the DOJ report
21   and realizing our issues and complaints had not been addressed, we filed another complaint with
22   IAD regarding the lack of investigation into Waajid’s murder and the attempted murder of John
23   Bey. OPD had informed us that the complaints we raised in 07-0538 were going to be addressed
24   and made part of the DOJ report. While the DOJ investigation was completed in 2009, we did
25   not get access to the report until 2011. On reading the report we realized that the concerns we
26   raised in 07-0538 were not addressed by the DOJ. After filing the 2011 complaint OPD IAD did
27   not contact nor communicate with me in any way. Capt. Figueroa closed the 2011 complaint on
28   October 4, 2011, without ever discussing the matter with me. IAD Figueroa, IAD Outlaw, and

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -6-
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 8 of 20




 1   IAD Supriano, re-closed Plaintiffs’ 2011 complaint without investigation, concealing and
 2   ignoring the new evidence, by pretext of administrative closure.
 3                                  2011 - Similarly Situated Occupy
 4   18.    Defendant new pretext argument is that “the volume of investigations” makes White
 5   Occupy different to Black Muslim IAD 13-1062 and related cases, not true. As I have shown, an
 6   investigation of the 2005 Plaintiff John Bey attempted murder case, closed in 63 days, under
 7   proven OPD CID pretext of “lack of investigative leads”, would have involved the misconduct
 8   of upwards of 2 dozen OPD officers, their chain of command, all the way up through chief of
 9   police Tucker. Factually, IAD 07-0538 complaint also involved misconduct related to, multiple
10   OPD Divisions, dozens of OPD officers, Supervisors, and Chain of Command. (Exhibit 40,
11   Bonner Decl., IAD Note) IAD 13-1062 contradicts investigator Griffin, when it states “please
12   have the attached documents reviewed for MOR violations”. “Attached documents” proves
13   that IAD was aware of, and reviewing more than just my 7 written lines intake memorandum, as
14   IAD Griffin purposely misstated. In fact, Exhibit 40 shows that IAD forwarded IAD 07-0538 and
15   evidence to both the Intelligence Division and the Criminal Intelligence Division both of which
16   were involved in the MOR misconduct violations outlined in IAD 07-0538. The multiple
17   divisions involve dozens of officers, and their supervisor’s, all failing at minimum to report
18   MOR violations related to the premature 63 day closing and continued closed status of John
19   Bey’s case. The Chronicle Log states “7/31/07 forwarded to COP [Chief of Police Tucker] and
20   shows that top to bottom OPD as a department was aware of my IAD 07-0538 misconduct
21   complaint and failed to report MOR violations related to Black Muslim cases. (Exhibit 11,
22   Bonner Decl., Chronicle Log).
23   19.    Defendant’s Motion for Summary Judgment (MSJ) states, “I was invited to re-write my
24   complaint with the CPRB and did not”, this is disingenuous. In 2007 I was interviewed by
25   Karen Tom of the CPRB for upwards of 2.5 hours in the CPRB, where she took copious notes, a
26   thick stack of evidence, and documents. This 2007 CPRB recording and those notes were “lost”
27   by Defendant since 2007, and are missing from Discovery. This missing 2.5-hour interview was
28   where I clearly outlined OPD’s misconduct related to John Bey and Waajid Bey cases, and

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -7-
            Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 9 of 20




 1   OPD’s relationship aiding the persons that committed crimes against them. The CPRB still
 2   closed my case. Therefore, it is pretext, to state CPRB closed my case based on the way I wrote
 3   the seven [7] lines handwritten on the lobby intake form. The lie in the closing letter was obvious
 4   to me that the CPRB was biased, compromised, and part of the OPD cover up. When I received
 5   the 9/1/07 closing letter signed by IAD David Downing stating closure without investigation, it
 6   was a clear waste of time to re-file anything with City Admin, OPD, IAD, or the CPRB as
 7   repeated closings prove.
 8   20.    Plaintiffs remind the court of the Defendant’s attempt at pretext in their 2016 12(b)6
 9   filing, in which Defendant purposely tried to mislead the court by stating that the National
10   Security Agency (NSA) court on 5/1/12 was the sole impetus for the independent investigation
11   provided to Occupy, when in fact Plaintiffs revealed the pretext to the court, that the Defendant
12   moved of its own volition to provide Occupy related cases independent investigation. Now the
13   Defendant is attempting to cover up their attempt at pretext and moved the bar to “mass number”
14   as the difference. Plaintiffs will show conclusively that Defendant’s initial actions to provide an
15   independent investigation cannot be undone, ignored, and recast to fit a new narrative by
16   Defendant, that their hands were tied by NSA court order, which again is exposed as pretext.
17                              BEY CASES - OPD MOR VIOLATIONS
18   21.    Plaintiffs are similarly situated to Occupy in volume and complexity of misconduct cases.
19   OPD’s premature closing in 63 days of the John Bey case was a MOR 175.99 violation. OPD
20   was using known, dangerously reckless, disregard for the safety of the surviving victim, his
21   family, and the Black Muslim community. OPD closing this case in 63 days purposely left illegal
22   weapons used against Plaintiff on the street, and benefitted a person attacking Plaintiffs by
23   compromising the criminal case. Proof is established by the fact that this 2005 act led to the
24   murders of Bailey, Roberson, and Wills by the same persons utilizing the same weapons OPD
25   knew they had access to, before giving them aid and “special treatment” (Exhibit 17, Bonner
26   Decl., DOJ REPORT)
     175.99 GROSS DERELICTION OF DUTY – Failure to use reasonable care to protect life
27
     and/or property and to safeguard the legal rights of individuals. Gross dereliction of duty is
28

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -8-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 10 of 20



     characterized by carelessness and a reckless disregard for the consequences of the member
 1
     or employee’s conduct.
 2   22.   Defendant’s one pretext is a violation of OPD Manual of Rules MOR 314.04 (Exhibit
 3   36, Bonner Decl., Manual of Rules)
 4   314.04 CONDUCT TOWARD OTHERS – HARASSMENT AND

 5   DISCRIMINATION – Members and employees shall treat all persons with courtesy and
     respect. The Department has a zero tolerance policy for harassment and discrimination
 6
     against members, employees and persons on the basis of race, religion, national origin,
 7
     marital status, age, sex, sexual orientation, ancestry, physical or mental disability, or
 8
     medical condition. The Department prohibits conduct that violates the specified City
 9
     Administrative Instruction.
10
     23.    This policy clearly debunks Defendant’s “one off” pretext as a violation of MOR 314.04.
11
     Defendant has a “zero policy” of discrimination. Defendant seeks to excuse double digit
12
     examples of a pattern and practice of OPD discrimination against Black Muslims as “one offs”.
13
     Defendant’s pretext excuse has now been exposed as a violation of Defendant’s own written
14
     policy of zero tolerance against discrimination, thus pretext.
15
     Any member or employee who harasses or discriminates against another member, employee,
16   or any person, or engages in any inappropriate workplace conduct that violates City
     Administrative Instruction 71 shall be subject to severe disciplinary action, including
17   discharge from the City service.
18   24.    2016 the Federal NSA court’s investigation of City Attorney complicity in “throwing”
19   arbitration cases for OPD, revealed that the City Attorney is complicit in upholding OPD
20   violations. Failure by the City Attorney office to not only report criminal violations exposed in
21   this civil case to the DA office, but to address serial criminal violations of M-19. Instead City
22   Attorney seeks to pass off violations of policy as “one offs”, which actually violates Defendant’s
23   own policy of zero tolerance of discriminatory actions resulting in “severe disciplinary action,
24   including discharge from the City service.” Instead Defendant seeks to conceal this policy, and
25   start another that excuses racism?
26   Any member or employee who has knowledge that another member or employee has engaged
27   in harassment or discrimination or inappropriate conduct that violates the specific City
28   Administrative Instruction is strictly charged with the responsibility for reporting that conduct

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                        -9-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 11 of 20




 1   in accordance with the provisions of Manual of Rules Section 314.48 (Reporting Violations
 2   of Laws, Ordinances, Rules or Orders).
 3   25.    Plaintiffs have shown that OPD employees at a Division level, participated in repeatedly
 4   humiliating, discriminating, and slandering Black Muslims, and Black OPD officers, that racist,
 5   ignorant, and Islamophobic animus OPD employees “mistook” for Black Muslim. This is a
 6   direct admission of State Penal Code violation of CPC 13519.4[e] prohibition against racial
 7   profiling under color of law. Factually, that no other OPD employee reported this, is a clear
 8   violation of Defendant’s Manual of Rules, and establishes the fact, OPD repeated discrimination
 9   against Black Muslims, was a pattern and practice, was against written policy, but existed as a
10   “unwritten” policy of animus tolerated and upheld by OPD supervisors and rank and file alike.
11   285.90 PREVENTION OF HARASSMENT, DISCRIMINATION
     26.    AND RETALIATION – Monitoring the work environment to ensure that no one is
12
     subjected to harassment or discrimination on the basis of protected status or to retaliation
13
     for having complained about or having served as a witness in any proceeding regarding a
14
     Manual of Rules violation or violation of a specified City Administrative Instruction.
15
     Ensuring that harassment, discrimination and retaliation are promptly reported,
16   investigated and effectively remedied. (Exhibit 36, Bonner Decl., Manual of Rules)
17
     27.    OPD is in violation of MOR 285.90 for allowing white officers and supervisors, to target
18
     harass and discriminate against Black officers, based upon a racial and religious profiling animus
19
     that led to erroneous “perception” of Black officers inside the OPD headquarters, as being
20
     associated with the protected class of Black Muslims, being profiled and discriminated against.
21
     Using the Bulletin board to post disparaging pictures of Black Muslims and making religious
22
     based jokes against Black Muslims is admitted by Defendant.
23
24   314.07 CONDUCT TOWARD OTHERS – DEMEANOR – Members and employees shall
25   perform their duties attentively and courteously, avoiding rude, threatening, harsh,
     insulting, insolent or demeaning language, and they shall maintain a professional bearing
26   regardless of provocation to do otherwise.
27
28

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -10-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 12 of 20




 1   28.    Defendant admits that Plaintiffs repeatedly complained about “hostile, demeaning, and
 2   dismissive” attitudes and language used by OPD against Plaintiffs against Plaintiffs as known
 3   Black Muslims, this is a violation of OPD conduct toward others – Demeanor
 4
     314.38 OBSTRUCTING THE INTERNAL AFFAIRS PROCESS – No member and
 5
     employee shall obstruct, impede, delay, or undermine the internal investigation process in
 6   either words or actions.
 7   29.    Failure by OPD to turn over IAD 07-0538 evidence related to the Chauncey Bailey
 8   murder investigation, IAD 07-0538 involved all subjects named in Bailey’s never printed story.
 9   Plaintiff Saleem Bey, was the source of the story that Bailey was murdered for, John Bey and
10   Waajid Bey cases were subjects, and the takeover of the Bakery by OPD using Antar and his
11   younger brother Yusuf Bey 4. All persons involved in these cases, and all OPD officers involved
12   in misconduct related to IAD 07-0538 were also involved in, and related to, the IAD 07-0553
13   Bailey murder investigation, that proved that OPD Longmire compromised criminal cases for
14   Yusuf Bey 4. This act of obstructing the internal affairs process, was committed by IAD Sean
15   Whent and IAD David Downing, this act was known by OPD chain of command to greatly
16   endanger Plaintiffs lives and exponentially increase the danger in the Black and Muslim
17   community [175.99 Gross Dereliction of Duty]. As proof, same suspect involved in the John Bey
18   attempted murder was convicted of murdering Chauncey Bailey, Odell Roberson, and Michael
19   Wills with the same weapons.
20
21   314.48 REPORTING VIOLATIONS OF LAWS, ORDINANCES, RULES OR ORDERS –
     Members and employees who become aware that other members or employees violated
22   laws, ordinances, rules of the Department, or disobeyed orders, of a Class I violation or any
23   Class II violation which indicates a pattern of misconduct of which they are aware, shall
     within 24 hours or sooner, if practical, report the offense, orally or in writing, to his/her
24
     supervisor or the Internal Affairs. Discipline up to and including termination will be
25   assessed for failure to comply with the provisions of this section. (Exhibit 36, Bonner Decl.,
     Manual of Rules)
26
27
     30.    Defendant, instead of excusing OPD racism as “one offs”, should be pursuing said
28
     officers for discipline for failing to report MOR violations of “314.04 discrimination” “285.90
     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -11-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 13 of 20




 1   Prevention of Harassment” and “314.07 Conduct Toward Others – Demeanor” at minimum, that
 2   Plaintiffs have produced and that Defendant readily admits. Instead of taking action as Defendant
 3   policy dictates Defendant seeks to excuse policy violating actions by OPD. This irrational
 4   support of OPD racism in the face of clear Defendant policy against such actions, upholds the
 5   status quo of racist and Islamophobic OPD and encourages the continuation of Discrimination
 6   against Black Muslim Plaintiffs, is scofflaw of NSA Federal Consent Decree.
     COMPROMISING CRIMINAL CASES – Members and employees shall not:
 7
     A. Interrupt, attempt to interrupt, or improperly influence the legal process;
 8   B. Engage in any activity with the intent to interfere with a criminal investigation,
     charging, or prosecution of any case; or C Fail/refuse to cooperate with an official criminal
 9   investigation upon direction of a competent department authority. (Exhibit 36, Bonner
     Decl., Manual of Rules)
10
     31.    OPD Longmire was sustained for MOR 370.72, compromising criminal cases for Yusuf
11
     Bey 4, who was lead suspect in Plaintiff John Bey’s attempted murder case. OPD closed John
12
     Bey’s case in 63 days, this directly benefited lead suspect Yusuf Bey and his brother Antar Bey
13
     and compromised the criminal investigation of the John Bey case. Defendant’s PMK testified
14
     under oath that closing in 63 days is “quick” for a case like that. Supervisor Ersie Joyner testified
15
     under oath that, the stated OPD pretext for closing Plaintiff John Bey’s case was, “lack of
16
     investigative leads” was false, thus pretext, and that all the lead examples available before
17
     closing John Bey’s case, were in fact legitimate leads. Closing John Bey’s case in 63 days was
18
     purposeful, and directly benefited the lead suspect Antar Bey, that OPD Longmire was having an
19
     uninvestigated relationship with, during the same time period OPD closed the John Bey case.
20
     OPD then lied for 6 years, stating that they were investigating John Bey’s case [MOR
21
     untruthfulness]. OPD Compromised the John Bey criminal case when OPD stopped investigating
22
     John Bey’s attempted murder in 63 days, letting witnesses go unfollowed up, leads went cold,
23
     illegal weapons were left on the street in the hands of known shooters, persons who committed
24
     crimes were not being investigated and continued to commit crimes against Plaintiffs.
25
     370.81 ASSISTING CRIMINALS – Members and employees shall not disclose to any
26   person attempting to commit a criminal act or who may be engaged in criminal activity any
     information that might assist him/her in committing a crime, evading arrest or disposing of
27   evidence of any unlawful act. [BEY00402]
28

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -12-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 14 of 20




 1   32.    The DOJ report detailed multiple instances of OPD Assisting Criminals to the detriment
 2   of Plaintiffs. Longmire was caught tampering with evidence to benefit Yusuf Bey 4. Longmire
 3   was also caught supplying information to Yusuf Bey 4 in violation of 370.81. OPD Longmire’s
 4   uninvestigated relationship and communication with John Bey case lead suspect Antar Bey.
     398.80 TRUTHFULNESS – Members and employees are required to be truthful at all
 5
     times whether under oath or not, except when necessary in the performance of official
 6   duties. Such exceptions shall be documented on the appropriate police report(s). (Exhibit
 7   36, Bonner Decl., Manual of Rules)

 8   33.    Had OPD IAD investigated my IAD 07-0538 complaint regarding the status of the John

 9   Bey case, IAD would have discovered a multitude OPD officers committing State crimes and

10   MOR violations. Defendant IAD 07-0538 “administrative closing” pretext is exposed, by the fact

11   that every Division forwarded my 2007 complaint was involved with the John Bey case. The

12   Criminal Intelligence Division [CID] closed and criminally compromised [370.72] John Bey’s

13   case in 63 days and therefore knew this but did not respond to IAD. OPD Intelligence Section

14   [IS] was involved with both Waajid and John’s case and as a matter of policy reported directedly

15   to the Chief of Police Wayne Tucker, who knew of John Bey’s case status because he did not

16   assign the Targeted Enforcement Task Force [TEFT] OPD Ersie Joyner was Supervisor of the

17   TETF and knew about John Bey’s shooting, the TEFT was a task force that specialized in gang

18   street shootings like John Bey’s case, but [Black Muslim deliberate diminished service] were not

19   assigned by the Chief, after OPD secretly closed John Bey’s case in 63 days to benefit the OPD

20   aided shooters (Exhibit 2, Bonner Decl., Joyner Depo pgs. 54-55, pg. 29 L7-19, pgs. 14-15).

21   All were involved in the secret closing and all were forwarded a copy of IAD 07-0538 and

22   decided in conspiracy to close and bury the known MOR violations in IAD 07-0538.

23                  Similarly Situated Established by Exposing Defendant Pretext

24   34.    First, the Defendant produced a PMK who was not assigned to Occupy at the point in

25   2011 time in question, nor was the Defendant PMK involved in any way with the Defendant’s

26   prior 12/19/11 hiring of, and management of, the independent investigator. This is the same

27   Pretext game Defendant was exposed as trying to pull on the Court in 2016 Defendant’s 12(b)6

28   Motion to dismiss. Reminding the Court that Defendant attempted to deceive the Court into

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -13-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 15 of 20




 1   thinking that the assignment of the Independent Investigator of Occupy was based upon the May
 2   1st 2012 NSA Court order. This was exposed as pretext when Plaintiffs established that
 3   Defendants moved under their own volition six [6] prior [not the stated 5/1/12 NSA Court order]
 4   to hire an independent investigator for the clearly stated reasons, which do not include “volume
 5   of complaints” as a reason to hire an independent investigator in December 2011.
 6   IAD 13-1062 IS STILL INCOMPLETE
 7   35.    2015 -IAD 13-1062 investigation is still incomplete as of this reading, a. Figueroa
 8   admitted in the April 2015 meeting between Plaintiffs and Assistant Chief Figueroa who was
 9   given authority over IAD 13-1062 investigation opened by the NSA Federal compliance director
10   office, b. Figueroa also admits in the April 2015 Defendant Public Safety meeting that IAD 13-
11   1062 is incomplete, c. Figueroa and Outlaw have conflicts of interest having closed IAD 07-0538
12   without investigation in 2011 d. (Exhibit 26, Bonner Decl., IAD Report) IAD Griffin admits
13   that “no interviews and no case files were found during the “investigation” of IAD 13-1062.
14   36.    This establishes that Black Muslim cases are similarly situated to Occupy, even by
15   Defendant’s definition. “IAD’s reason for seeking outside investigators was the sheer volume of
16   complaints. (Id., ¶¶ 4-5.) [Def MSJ Page 15 L20]. (Exhibit 53, Bonner Dec., Photos of John
17   Bey Crime Scene) Plaintiffs through 2017 Discovery [concealed for 12 years from Plaintiffs],
18   have proven that over a dozen officers and their chain of command were involved in “just” the
19   misconduct of closing John Bey’s attempted murder case in 63 days [PMK states “63 days is
20   Quick to close a case like this”]. OPD’s relevant “out of the ordinarily quick” closing of Plaintiff
21   John Bey’s case, is a fact that is missing from the Defendant’s Motion for Summary Judgement,
22   constituting “concealment of facts” thus pretext. Starting in 2005 OPD command in conspiracy,
23   concealed Plaintiff’s Crime scene photos from Plaintiffs for over 12 years, said photos now
24   reveals that a crew of OPD crime scene technicians were also on scene, adding to the volume of
25   OPD employees involved, just like similar situated Occupy as posed by Defendant as pretext.
26   37.    The words “systemic” and “entire department” also exposes the Defendant’s “one off”
27   excuse as clear pretext. Most heinously, the Defendant Administration has seen more Discovery
28   documents than the Police Commission, and yet still maintains a “no discrimination” pretext by

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -14-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 16 of 20




 1   OPD, this is more evidence of Defendant Administration’s role in the [1985] conspiracy to cover
 2   up criminal OPD racial and religious animus based disparate treatment of Black Muslims.
 3   Defendant’s “one off” pretext takes a suspension of reality in the face of multiple independent
 4   bodies acknowledging that there are OPD racial and religious discrimination violations of DGO
 5   M-19 and a need to independently investigate OPD misconduct related to IAD 13-1062.
 6                       Defendant Discrimination Independently Established
 7   38.    2016 The City of Oakland voters, approved by a 2/3 “super majority” to change the
 8   charter of the City of Oakland to, take the power away from the City administration, who
 9   independent report after report establishes is the reason for noncompliance and creation of an
10   OPD independent oversight Commission called the “Oakland Police Commission” [OPC]. The
11   creation of this Commission was in response to over a decade and a half of failed OPD
12   discriminatory policing reforms that the Defendant City of Oakland negotiated and agreed to
13   inter into and abide by a Federal Consent Decree to come into compliance with nonracial
14   profiling discriminatory Constitutional Policing, specifically in the Black communities of
15   Oakland. As of the reading of this, OPD and The Defendant City of Oakland have been scofflaw
16   of the agreed OPD reforms for 16 years to the detriment of Black citizens of Oakland, which
17   clearly underscores the need for said Commission.
18   39.    In March 2019 based upon new evidence revealed in Bey vs. Oakland, the Oakland Police
19   Commission felt strong enough about the newly revealed evidence and moved to officially notice
20   the NSA court, of a need for investigation of IAD 13-1062. (Exhibit 27, Bonner Decl., OPC
21   NSA Notice New Evidence) The OPC also noticed all Defendant City Council members, and
22   the NSA Federal Monitor of the need for independent investigation of IAD 13-1062, IAD 07-
23   0538, and IAD 16-0147.
24   40.    All these cases, Plaintiff have argued, deserve equal treatment of an independent
25   investigation. This action further corroborates Plaintiffs’ claims of discrimination by OPD. Just
26   sending a letter noticing the Federal NSA court of new racial profiling evidence against OPD
27   was not enough, on Thursday June 27th 2019 the independent “of the Defendant” Oakland Police
28   Commission voted to hire and retain via contract, an independent investigator based upon “new

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -15-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 17 of 20




 1   evidence of racial and religious profiling exposed in Discovery in Bey vs. Oakland”. (Exhibit 44,
 2   Bonner Decl., OPC Police Comm. Minutes)
 3               Defendant “one off” pretext is a violation of Defendant’s own policy
 4   41.    Defendant is in violation of their own Policy [M-19] regarding racial and religious
 5   profiling. Defendant attempts to overwhelm the Court with so many instances of OPD racial and
 6   religious bigotry by OPD against Black Muslims, then state a “one off” pretext excuse.
 7   Defendants’ own M-19 policy prohibition against Profiling states a zero tolerance policy, not a
 8   acceptable pattern and practice of “one off” racist policy as applied unequally to Black Muslims:
 9   (Exhibit 33, Bonner Decl., DGO M-19)
        A. “whenever our practices are, or perceived to be biased, unfair, or disrespectful, we lose
10
           public trust and support and diminish our effectiveness”.
11      B. “Whether we as individual members agree or not, we, as an organization, must
           recognize that this concern exists and be responsive to it”
12
13   42.    Defendant’s “one off” defense is in direct violations of OPD M-19 Policy stated in A and

14   B. Defendant cavalierly dismisses well over a dozen [double digit] examples given by Plaintiffs

15   of biased, demeaning, and disrespectful, Islamophobic, and racist talk by OPD employees

16   regarding Black Muslims. Defendant’s own written policy states “WHENEVER [OPD]

17   practices are, or, even are perceived to be bias, unfair, or disrespectful”, M-19 policy states, the

18   known and logical outcome will be, the lost of public trust and diminished effectiveness.

19   43.    The M-19 policy states “WHENEVER” which means each and every time, racism is OK

20   ZERO amount of times, and NO “one offs” are acceptable, WHENEVER is ANY time it’s done,

21   and EVERY time it’s done. This exposes Defendant’s “one off” defense as pretext, M-19 policy

22   clearly doesn’t make any allowances for Defendant’s “one offs” or “any offs” for that matter.

23   Defense is exposed breaking its own M-19 policy, and thus accordingly Defendant’s “one off”

24   racism by OPD against Black Muslim pretext is exposed.

25                  More “One Off” disparate treatment of Black Muslims Pretext

26   44.    https://www.oaklandca.gov/news/2016/mayor-libby-schaaf-to-provide-update-on-

27   oakland-police-department-matters This article from Defendant’s own website shows Defendant

28   Administration acting swiftly [following M-19 policy “Being responsive”] and decisively to

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -16-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 18 of 20




 1   investigate A FEW “racist texts” by two OPD officers, and at the same time excusing double
 2   digit examples of officers and their supervisor’s, openly [Department wide = Culture]
 3   participating in repeated instances of racism and religious animus against Black Muslims.
 4   Defendant Mayor Libby Schaaf quote “Mayor Schaaf also announced that the City of
 5   Oakland is on the verge of closing an investigation that centers on racist text messages sent
 6   by police officers.” ““As a Mayor of Oakland I am here to run a police department not a
 7   frat house,” said Oakland Mayor Libby Schaaf. “While these reports of misconduct are
 8   disturbing, what is positive is that the measures and structures we have put in place to root
 9   out this type of behavior, are working. The new Deputy Chief position to review all cases
10   involving serious allegations of misconduct, as well as my recent Executive Order requiring
11   that criminal misconduct be reported immediately to the District Attorney’s Office, are
12   making an impact.”
13   45.    This Defendant Mayor statement is from 2016, and yet none of these things, Defendant
14   claims to do in relation to OPD criminal racial misconduct, that’s found in IAD 13-1062 has
15   been done for Plaintiffs as Black Muslims. CPC 13519.4[e] is a criminal act that Defendant, has
16   been noticed by Plaintiffs of OPD discrimination for over a decade, and has failed to halt it, as it
17   applies to Black Muslim IAD 13-1062. This also establishes that a culture of tolerance of
18   discrimination exists, not only inside the OPD, but also in conspiracy with Defendant
19   Administration, who consistently fails to report OPD Misconduct and criminality to the DA as
20   discovered in Bey vs. Oakland Discovery, and independently validated by the Oakland Police
21   Commission. Multiple independent agencies have established that OPD routinely discriminates
22   against Black persons in Oakland as a systemic matter of unwritten policy.
23   46.    The Defendant’s “one off” racist statements pretext argument, is racist in itself, and
24   further evidence of Defendant’s brazen pattern and practice of open discrimination against Black
25   Muslims. Defendant’s pretext defense is not tolerated by Defendant’s own written policy of zero
26   tolerance against racism and discrimination of any type against any protected class [M-19 and
27   M-3 policy]. Treating Plaintiffs differently exposes Defendant’s “unwritten” culture of
28   acceptance of open Division wide discrimination against Black Muslims.

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -17-
           Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 19 of 20




 1   47.    Bottom of the page, IAD 13-1062 states under Evidence “CD containing the following –
 2   Digital recording of John Bey statement taken by M. Nguyen, Digital recording of Saleem Bey
 3   taken by M. Nguyen, Digital recording of Ali Saleem and John Bey taken by M.Nguyen,
 4   Digital recording of Ali Saleem and John Bey taken by Capt. Cunningham” (Exhibit 26,
 5   Bonner Decl., IAD Report) This document states that a “CD containing” four [4] recordings
 6   was part of IAD 13-1062 evidence, yet Defendant turned over 3 of the 4 recordings and then
 7   stated they could not locate the 4th tape made by Cunningham. Again, “all on one CD”, but one
 8   file on said CD is missing from discovery. Defendant has failed to turn over this, and other
 9   evidence in Discovery, then wants the Court to believe and accept what Defendant and Captain
10   Cunningham have to say regarding IAD 13-1062 “fairness” and the Beys. This is a direct
11   violation of OPD IAD investigation policy Section E number 4 “OPD shall develop provisions
12   for the permanent retention of all notes generated or received” in regard to Black Muslims
13   cases. Defendant turned over 3 of the 4 recordings on the same CD, meaning they are purposely
14   and transparently scofflaw withholding Discovery evidence. Defendant cannot benefit from
15   withholding Discovery evidence, then ask for summary judgement, based upon that individual
16   officer’s statement contrary to Plaintiffs’ complaint.
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF ALI SALEEM BEY DECLARATION IN OPPOSITION TO DEFENDANT’S MOTION FOR
     SUMMARY ADJUDICATION                                      Case No.: 14-cv-01626-JSC
                                                                                       -18-
Case 3:14-cv-01626-JSC Document 185-2 Filed 07/09/19 Page 20 of 20
